510



OFFICE   OF THE   ATTORNEY     GENERAL     OF   TEXAS
                      AUSTIN




                                      ult within the Citw8
                                      11 333, cbaptrr 330
                                    &datum,      R~gulaarSm8aien,
                                 ‘wit    fmwi hia own ttaer.
                                 a uR4.r zwtoral qlarmtlne
                                 atlen that     ha was truW-
                  it to ccwglU8chrltat% 'Pour, ulthln
                        Eo o*aurd a Certklratr of ?4atur-
                  ; grove lroa whioh tha fruit was at+-
               ve bean hensated.            Tha Ortruer im pues-
               to ooaply with f%o. e CJfI&u** 9111 683,
               Regular Sooston of the 43ml Iagislatar~,
uas,  which ra-plllw        perDon@ oiiarlng      8oamBroial WaRti-
ties of oitrue    fruit     for   ‘shipmnt’     within the area
af'feotodby the Act ts gf.90 *Uw and tinzrlyBotfOO Of
thr of ohipaunt Fo or&or that              M fIupWtor RUIYbo
protl(L& to mike th* neoeo8                inepwtlan.' Ths
Grower Ln question       further      fa
                                      "f led  to caslply with the
Coaal~rlonsr'r ReyZp?4on Yuabar Twelro of th* Ruh8
an8 Regulations rolatla~          ta aarklng an8 peeking for
ehlp:aat.
                                                                511


Department of Agrloulturo, Pago B


            "It 18 tko oxHxd.lon ot the Grower that   Seotlon
     FifteOn of the itot,oaptloned *Sale without    Grading
     By Crower P8raitted,~ rmllave8 him of tlioneo-
     eamlty of oompllanoa with either ttm lnmpeotlon
     reQuireaunt   of the AOt, or the marking mqulre-
     nont or tho Regulation.
          "PrOeumln$that, a8 in the abaro ln~tanoe,
     a grower of oltrur fruit plok8 fruit fma hia own
     govo in Oommrolal quantltlo8a8 deilnod by the
     hot, paOk tho 8-a in hi8 om    oontalnora, oom-
     plleO rlth quarantine and maturity roqulromontu
     in all partlaulara and transport8 maid irult in
     hl8 own truck to market, you ara rospeotiully r'a-
     quoetod to advlso uo a8 to tho followIn&:
          "1. AT0 the inspootion   nquirementr of Seotlon
     Eight of tho Act applioablo to tho stat&punt of
     iaotu oboro 8ot out, ii aarkot destination 18 within
     tho oltrua area7
          "2. Pn8uaing that tho markat dertlnation   is
     beyond the boundary of tho Citrus Area, would tho
     InspeOtlOn roqUlremBnt8 OS Section Eight of tho
     got bo enforooable?
          "S. Are the marlrlnqropulromontu of Regulation
     *,~f:; molvm applloabla in the lastanoo8 net out

          ‘4. ProsUng that the iaOt8 with rolatlon to
     tho onner8hlp. eto. o? the rrult ln question are
     as above ltatod, than, and In that wont, oould
     the grower hlro any parron to act au hi8 agot in
     tho traneportatlon of Bin fruit to market, rlthfn
     Or without tha oltruirarea as bOilnOd la the Act?

          -5. I rould like also to know if tho CoBml8rionor
     of Ap~oult0.m hae authority to atop trariio for the
     Oprolrlo purpose of dotarmlninglwhethor or not tho
     oltrus lnspeotlon law haa bean oompllod with."
             sootion  7, 8, 9, 10 and lb, of Artlol.0llBa, Ber-
non's   AnnotatedCivil Statutr8,   Act8 1935, Forty-third Mat-
ialature, page BW, Chapter lB0 a8 amonded, AOtU l@BB,
Forty-fourth Leglalaturo.    Pago $55, Ohaptor ES5 road aa fo~OW6:
Department   Or   Agrioultun,   Pago   3




         “seo. 7. Nhoaover any grades or olaaelfi-
    oatlooa and standards for oltrua fruit become
    OffOOtiYO under this Aot, no Pormn thereafter shall
    paok for salr, offer for aalo, oonaign for male, or
    Sdl, Uoept as provldod in this .%ot,any euoh de-
    aorlbed oitrua fruit grown within the State of Tezaa,
    to whloh auoh gradoa or olaasfifoatiom  and atandardo
    aro applloablo unlosa suoh oltrua frulta oonfora
    wlth auoh gradas or olaaaffioatlons and atandard8.*
           “Sea. 8.    It ahell bo the duty of over7 person,
    firm, oorporatlon, aaaoofatlon, or othor orgonltatlon
    affootti    by this AOt to give duo and tlmaly notlo. to
    the ConrPrLaaioner,   his agents, inqeotora   and employees
    am to the tine and plaoa or the loading of oitrua frulta
    Subjaot t0 the pr0rl8io~a of this AOt, or to report
    t0 fho iaapeotlon station nearest to the point of load-
    ing. The tarma *to ship', 'ahlppor,~ and *ahlpaent*
    a8 noted in this Aot shell apply to the transportation
    of oltrua frult by an autonmbile,      truok, trailer, or
    any other 1061010, a8 well as the transportation bl
    rail au&/or rator."
           '800. 9.   Whenever grades Or OlaS~ifiO~tiO~S be-
    oomo lffootive under this kot, it ahall bo uulawful for
    any poreon, flra, oorporatlon,      DSSOOiatiOn or othm
    or&mlrutton to uhlp any oltroa frulto to whloh a&oh
    gradaa or olasalfloatlona are applloable (uorpt am
    provided In Seotlon 18 heroof)unless auoh oltrua frulta
    hrre  first been inapaoted    bf a duly authorized lnapootor
    who shall laaua a oortirioato of inapmotlon ahOwing
    the grade, or other ola8alfloatlon thereof and ilalO88
    Such fruit be paoked in aoatalnsra approved by tho OOm-
    daaioaar    of &rloulture    aad fruit  in laoh Oontainor
    must be unlformlf     ~leed.~




     livered to the shipper.
     a&es thl# Aot shall be aosopted in my Court Of thl*
     state aa prim faoie ovldenoo of the true -do    Qr
     olpaslfloationa of such crltruafruit tit*be time of
     lnspeotlon."
DepartMmt of kgrloulture, Page 4


          “8e0. 16. lo Provision of this hot shall be
    oonetruod to proront a mower of oltrue rruita      wft:thin
    Fha area affeotad br this #at tram aolling or dollyer-
    b& tho Baabeunimokad and unmarked, or selling his
    OroD in bulk, or any Dart thereof, or to a paokar far
    gradinE. Daokln8 or 8torago within maid area. Nor
    lh a ll,a Pny          n this dot Drevant a IBVWOr or
                 r o visioof
    paoker fkoi Purnufaoturlng   tha aaie into ani by-product
    or from aolling tha lauio,Mpaoked or unmarked to any
    person actually au&aged In the oporatlon of a aomwo~-
    olal by-produota faotory   for the solo and express pur-
    pose of being uaod In the aald area for the nanufao-
    tura of a br-produat for resale.     Tha terms of this
    Aot shall not be appliad to any number of oontalnarr
    loam than mix (a), euoh a number la regarded am non-
    aomamrolal and not aubjeot to provlalona 0r this Aot.'
    (Undsraoorln(gOUrS)
          Ragulatton No. 12 of tha Qomwlaalonar of Agrloolturo
reads am follow8:
         (I
          REOULATXOX X0. 12.     No handler shall
    paok or ship any ~apefruit     unless said fruit
    la wicod au follow8t
              my lot of fruit balow t&a requlreaentr
    of U.":: Ho. 9 arado 8hal.lbe olaatilyand Indelibly
    brandad, stamped or printed with the word *cuU' on
    tho rind Of eaoh fruit la lattar8 uot 1888 than thraS-
    llshtha (3/B) of an laoh high.

         "b. nnj lot of fruit bolow tho roqulrrsontr
    of u. 2. No. 2 Orade of Cla8ai.flaatlonof this grab,
    but aeating the roquiremntr of U. EL limo.S Grad0
    shall be olearly an6 indellbl~ braMod, stamped or
    printed with the words 'THIRD QtZADB*on tho rind of
    laoh fruit- in lettera not leas than three-aiXtOanth8
    (S/16) of an lnoh high.
         "0. my lot of fruit branded, atampod or prlnt-
    *a, 'Third &ado* of 1CWLL9 a8 roqulred in this ng-
    ulatlon,ahall slww no other mark.
         “4. my ‘lot of fruit whloh shows at laaat aevaaty-
    five (7s) per cent of the fruit in lndivldual oontaln-
    ore clearly tuark8daooordlng to the above deaignatlona
    shall ba damed as amplying with those regulations.
      In order to allow for variation8 Incident to
       roper grading ad handling, not mars than ten
      9 10%) per cent by oouht of the fruit in any eon-
      tainer may be below the pewentoge required to
      be clearly marked, provided the lot aa a whale
      averagea seventy-five (73%) per cent or more.”
            Seotion 7, of Article llBa, provides that cltrua
fruit   shall not be sold, offered or oonslgned for sale un-
leee It contorme to the applicable grades or standard6 and
olaoaIrioetIons. The purpose 0r mctlon 7 la to faollltats
impeotion    by makin& It the duty of ltery pereon to give due
end timely notice to the gomissioner of Agriculture as to
the time end place or the loading of oitru6 rruit r0r ehip-
mnt In order that seotlon 9 my be more readily ooiaplled
with.
          Seotfxt 9 or the AHfcl6 1188 make6 it unlawful
ror any person to ship oltrue rrultwithout the prerequlaite
inspsutlon to determine (1) the grade or other ola5sirIoatIon
or the rat;   and (2) whether the rat   is uniroraixyaIzeQ,
und packed la oontalaem a proved by the CoarmiO6lOmr of
Agriculture. 8wtioa lb, ii owever,i6 a 1Imitatloa upon seo-
tlon 9 ana related seotlons 7 and 8.
          AS provided In Seotioa 18, a genii;:",-
aitrus area map sell or Qelivor his fm
marked, In bulk, or partly In bulk, to anyone, within the
area, or to a paoker Sor grading, 8torage or poking,  ulth-
In the area.
              mm    a careful   study or   them   provlelona or the
Act   it is     opinion-and you 4re advised that insorar as
              cur
the rlret salt2 or delivery by a grower Is ooncerfted,whether
it be to a packer or to shyone else, wIthIn the olttie    ~weo,
such sale or xlalfterymay be oon~umma~e .       the grower so
lleete, rlthout   gxadlng, OiS846irybg or PIbokm2 th0 rat.
euently,      Inaoter as euoh sale or dolivery~le conoerned
nelther seotions 7. 8. or 9 0r Art1010 ii.88 nor Rogul6tlon
u? al.11apply.          -   -
          A d.i :rerent remit might follow ii  for eu(lslple,
the grower elected to olarsify or grade the iruit and suoh
rat were ZTXZTF Qelltered a8 rdt or a oertala olaesl-
tioation or grade. A8 me undPrr8tand  the faotr, hawaver, we
are dealing with e eituation where the grower hea eleoted
                                                                 515


mpartment    0r   Agriculture, Page 6


to take a5rentage of action 15 by Belling cr dullvering
his own fNit without grading or paoking it.   This he may
do, and It followe thnt your questione 1 and 3 must be
answered in the negative, ineofer as ralea within the oItNs
area 6re ooncerned.
          Insofar mv sales to    be oogeunnnntedwtsidm the
citrus area me aoncerneb. we     believe the Inspection re he-
mente of Ssotlone 7, 8 and 9     are applIaable. seation r3
pr3videe no exoeptlon b mch      instanoes.
            For alarfty we repsat seat&x   15:
         "140provlalon ot this Aot shall be con-
    strued to prewmt 4 grower of citrus fruits
    within the area affected by this hot rrom ~11~
    jng or delIverfng the eeme unpnoked and un-
    marked, or selling his arop in bulk, or any
     art thereof, or to 6 paoker ror grading, aolc-
    9ng or storage within said area. Her rhalP any
    provieian of this AOt prevent 4 grower or
    gaoker rr05 manurecturlng the same into any bj-
    product or from selling the same unpncksd or un-
    marked to any person aotually engaged in tha
    opQr4tion of 4 oomercial b:-produot.9rectory
    rorthe sole and express puxpow or :etng used
    in the said area tar the manufaature or a by-
    product ror resale. The terms of this Aats hall
    not be ep lied to any number of containers lean
    than six s B), such 4 number la regard.& a~ no&i-
    oommwrclal and not subjeot to provisloizeoi thin
    Act** (Undsreooring oura)
          In order to mbtu8ts    the purpoesa 0r the aat, we
must Interpret the last phrase, *rIthin9a&fiarsaL a8 quali-
fying the entire sentenoc and not merely the clause of nhloh
it Is a part. The purporseof the Xot was undoubt~mlly~topm-
rent the peddling of inftdor Sruit as bruit of'a superior
guelity on an uneuspeoting publicI to inhence reegeqt for
Texas eltrus fruit in the eyes of the musket.  If sale or
delivery O? oftrus rrult my be made Sp the grower without
inspection only to parsono within the cltrue area, then an
Insi>4ctIonof thot fruit must be obtained at some tiir6~11-
der the Act before It leaves the area& wherea@,,if the Act
&mpeTtment Of A@CUltYe,       EC@J 7



WSTB intsrprstsd to pcsmiitime  eale or delivery by the
gromer without inapectfcn to enyons without the area, the
whole purgose of tha Aot would be trustrated insofar aa
growcsrshmdllng their ow fruit was conaerued. Y:ebelieve
the Somer intorprstatlon mm    oonsonant with tha Leglsla-
five intent. :gestion 2 is acoordingly anawersd in the
affirmative, and queetion 3 in the airirmltive insofar as
sales beyond the citrus araa are concerned.
           Insofar a6 queotlon No. 4 is oonaernad we have
found nothing that would prohibit a grower, under the facts
ds6aribed in your letter, who electsto take adoantaKe OS
Ssction 15, from hirlne any person to aot as hi6 agent in
the tranagortation of hi6 fruit  to market within or with-
out the cltru6 Wm.     Seation 17, of couraa, makes it the
duty o: all carriere to see that any Ehipmant of fruit  Is
aooompanied by a duly issued oertificate oi inspaotion in
aams where mCh fnepeotlon is neoeeeary.
           Your fin61 question (Ho. 3) is a general one aa
to l2m authority   o? the Commlisaioner of Agrlaultum    to halt
traifio for the speaiflc purpoa     or Uatarmlniug   whether the
inspection provisions    of the Citrus harketing Aot ham b*en
complied with.   We have caref'ullpemun~ned the Act and hrre
baen able to find no suoh authority.
            Wails motion E:provide6 t&t in6psotion of all
citrus fruitt    shall be under the dlreatim   of the Oonmissioner
of Agriculture,     Section 8 naked It the duty of all personr
limotar au fruit subject to inspection IS conasmmad) to
 zve due notioe of the tlrneand plaoe ot loading ior rhipmmt
 n order that au Lmpaatlon nal bo there obtained.
'3                                                        In addi-
tion, motion 17 mAtsa Lt unlawful,for any shipper, tarward-
ing oorapeny,private,     aoatraot, or oomoa carrier to ship,
transport or acoept for ahlploeatany oltrua fxuit lWqulred           to
b8 inspected    unlepig nocowpanisd by a duly I66ued orrtitlaet4
of lnsp%ction. ~owhsre in the kot is tha Consliesioner         given
authority to srra6t without warrant or conduct e sumnary
asareh and seizure to determine whether the iaspeotion repuira-
@ants hsve been aotnpliedwith. Your flith question mumt ao-
oordingly be enewared in the mgative end to the srf*at that
ths Comiissioner has no authority nuumarily to halt ljraffio.